Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1817
                         Lower Tribunal No. 02-16964
                            ________________


                               Parrish Kerney,
                                    Appellant,

                                          vs.

                            The State of Florida,
                                    Appellee.



      An appeal conducted pursuant to Anders v. California, 386 U.S. 738 (1967),
from the Circuit Court for Miami-Dade County, Mark Blumstein, Judge.

      Parrish Kerney, in proper person.

     Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant Attorney
General, for appellee.


Before LOGUE, SCALES, and LINDSEY, JJ.

      PER CURIAM.

      Affirmed.